 

Case 4:20-mj-04798-N/A-MSA Document 1 Filed 08/03/20 Page 1 of 1

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
. . . DISTRICT of ARIZONA
United States District Court °
United States of America DOCKET NO.

¥v.
Gonzalo Cruz-Jimenez

YOB: 1991; Citizen of Mexico ED OD 47 98NJ

Complaint for violation of Title 8, United States Code Sections 1326(a)

 

 

 

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIGLATION:

On or about July 31, 2020, at or near Arivaca, in the District of Arizona, Gonzalo Cruz-Jimenez, an alien, entered,
and was found in the United States of America after having been denied admission, excluded, deported, and removed
from the United States through San Ysidro, California on March 8, 2019, and without obtaining the express consent
of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission thereto; in
violation of Title 8, United States Section 1326(a), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Gonzalo Cruz-Jimenez is a citizen of Mexico. On March 8, 2019, Gonzalo Cruz-Jimenez was lawfully denied
admission, excluded, deported and removed from the United States through San Ysidro, California, On July 31, 2020,
agents found Gonzale Cruz-Jimenez in the United States at or near Arivaca, Arizona, without the proper immigration
documents, Gonzalo Cruz-Jimenez did not obtain the express consent of the Attorney General or the Seoretary of
the Department of Homeland Security to re-apply for admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE,

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT (official title)
Being duly sworn, I declare that the foregoing is
true and correct to the best of my knowledge.

OFFICIAL TITLE

LMG2/AIC
AUTHORIZED AUSA /s/ Liza Granoff Border Patrol Agent
Andrew J. Carpenter
Lo

Sworn by telephone _x
SIGNATURE OF MAGISTRATE JUDGE” DATE

yy gS Coane Aupust 3, 2020

4 See Bederat rutes of Criminal Procedure Rules 3, a Sd =

 

 

 

 

 

 

 
